J. Kelly, District Judge.
This is an appeal from the order of the District Court for Cherry County, Nebraska, denying an application of the appellant to reduce child support payments, alleging a substantial change in the circumstances of the parties.
The marriage of the parties was dissolved on September 13, 1976, and the court ordered child support payments in the amount of $900 per month for three minor children. No appeal was taken from this decree.
On August 1, 1977, the appellant filed an application for modification of decree. The appellant alleges his income has been reduced and the appellee has become employed since the date of the decree on September 13, 1976.
*678Prior to the decree dissolving the marriage the appellant had been a partner in the law firm of Quigley, Dill and Quigley in Valentine, Nebraska; however, at the time the decree was entered, September 13, 1976, the appellant was not in the law firm and had no law firm income for that year.
The appellant has a license to practice law in the State of Nebraska; this is the position he was in at the time of the decree of dissolution on September 13, 1976.
A proceeding to modify a judgment for child support is not a retrial of the original case or review of the equities of the original decree. The subsequent employment of the appellee at a modest salary is not itself sufficient to require a change in child support.
The judgment of the District Court is affirmed.
Affirmed.